UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4128


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIMOTHY TEAL PEARSON, II,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00069-WO-3)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North Carolina, for Appellant.
Clifton Thomas Barrett, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Teal Pearson, II, appeals the 30-month sentence imposed following his

guilty plea to conspiracy to possess pseudoephedrine, knowing or having reasonable cause

to believe it would be used to manufacture methamphetamine, in violation of 21 U.S.C.

§§ 841(c)(2), 846 (2012). On appeal, Pearson’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues but

questioning whether Pearson’s sentence is substantively unreasonable.          Pearson was

advised of his right to file a pro se supplemental brief but has not done so. The Government

moves to dismiss the appeal pursuant to the appeal waiver in Pearson’s plea agreement.

Pearson opposes the motion. We dismiss in part and affirm in part.

       We review de novo the validity of an appeal waiver. United States v. Copeland,

707 F.3d 522, 528 (4th Cir. 2013). A waiver will preclude appeal of a specific issue if the

waiver is valid and the issue falls within the waiver’s scope. United States v. Archie, 771

F.3d 217, 221 (4th Cir. 2014). We will uphold an appeal waiver as valid “so long as the

waiver is knowing and voluntary.” Copeland, 707 F.3d at 528 (internal quotation marks

omitted). In conducting this inquiry, “we examine the totality of the circumstances,

including the experience and conduct of the accused, as well as the accused’s educational

background and familiarity with the terms of the plea agreement.” United States v.

Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012) (internal quotation marks omitted).

“Generally though, if a district court questions a defendant regarding the waiver of

appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that the

defendant understood the full significance of the waiver, the waiver is valid.” United States

                                             2
v. McCoy, 895 F.3d 358, 362 (4th Cir.) (internal quotation marks omitted), cert. denied,

139 S. Ct. 494 (2018).

       Our independent review of the record confirms that Pearson knowingly and

voluntarily waived his right to appeal his conviction and whatever sentence was imposed

on any ground, with limited exceptions not applicable here. Thus, we conclude the waiver

is valid and enforceable. Further, the issue counsel raises pursuant to Anders falls squarely

within the broad compass of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no potentially meritorious issues for appeal that would fall outside the scope of

Pearson’s valid appeal waiver. See McCoy, 895 F.3d at 363-64 (discussing unwaivable

issues); United States v. Cohen, 888 F.3d 667, 683 (4th Cir. 2018) (same). We therefore

grant the Government’s motion to dismiss in part and dismiss the appeal as to all issues

within the scope of the waiver. To the extent there exist any claims not foreclosed by the

waiver, we deny the motion to dismiss in relevant part and affirm the district court’s

judgment.

       This court requires that counsel inform Pearson, in writing, of the right to petition

the Supreme Court of the United States for further review. If Pearson requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Pearson.




                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                DISMISSED IN PART,
                                                                AFFIRMED IN PART




                                          4